per curiam:
La Oficina del Procurador General formuló una querella contra el Ledo. Robert Palou Bosch por viola-ción del Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. En ella le imputó haber actuado de forma contraria a “la obligación que le impone dicho Canon a todo abogado de no representar intereses encontrados y de [no] abogar por aquello a que debe oponerse en cumplimiento de sus obligaciones con otro cliente”. Querella, pág. 1. Exa-minada la querella, le concedimos término al licenciado Palou Bosch para que nos expresara su posición en torno a las imputaciones hechas en su contra. Así lo hizo. Evalua-dos los escritos de las partes, designamos como Comisio-nado Especial al Hon. Enrique Rivera Santana, ex Juez Superior, con la encomienda de recibir prueba y formular determinaciones de hecho.
Luego de examinar el Informe del Comisionado Especial, así como los escritos presentados por las partes, resolvemos.
H
Del informe sometido por el Comisionado Especial surge que el licenciado Palou Bosch, en representación de Fernando Álvarez Tabio y otros, presentó en mayo de 1992 *720una acción civil en el extinto Tribunal Superior de Maya-güez contra varios demandados, entre los cuales se incluía John Politis, h/n/c Shopping Center Group.(1) En la de-manda, en esencia, imputó a los demandados haber incu-rrido en una violación contractual, por lo cual solicitó al foro de instancia la resolución del contrato que alegada-mente fue incumplido y el pago de una indemnización en concepto de daños y perjuicios.
Con la presentación de la demanda, el licenciado Palou Bosch solicitó al tribunal la emisión de varias órdenes para garantizar la ejecución de la sentencia que en su día podría emitir ese foro. En conformidad con la solicitud, el foro de instancia emitió dos (2) órdenes. Una de ellas iba dirigida a la Leda. María Otilia Lasalle, para que se abstuviera de disponer, transferir o gravar unos fondos ascendentes a la suma de cincuenta mil dólares ($50,000), depositados en una cuenta plica de la cual era agente y custodia.
En junio de 1992, el juez de instancia que presidía los procedimientos se inhibió. No obstante, previo a ello, las partes tomaron varios acuerdos refrendados por el tribunal, uno de los cuales estuvo relacionado con la orden pre-ventiva dirigida a la licenciada Lasalle. Al respecto, las partes acordaron que: “ ‘los fondos en “Escrow Account” por la cantidad de $50,000.00 que están en depósito con la Leda. María Otilia Lasalle se entregarán a quien el Tribunal determine y ordene’.” Informe del Comisionado Especial, pág. 3.
Luego de varios trámites procesales, las partes sometie-ron al tribunal un escrito titulado Moción Solicitando Des-estimación con Perjuicio por Transacción, acompañado por un acuerdo de transacción suscrito por las partes. En lo pertinente, dicho acuerdo dispuso lo siguiente:
“... Las partes acuerdan que Shopping Center recobre el de-pósito de Cincuenta Mil Dólares ($50,000) que al presente se *721encuentra depositado en una cuenta de plica (‘escrow account’) a cargo de la Leda María Otilia Lasalle con los intereses que dicho dinero hubiere devengado.
Las partes acuerdan que el presente documento constituirá autorización suficiente a la Leda. María O. Lasalle para la en-trega inmediata del depósito de Cincuenta Mil Dólares ($50,000) e intereses a Shopping Center cuya entrega se reali-zará no más tarde de cuarenta y ocho (48) horas a partir de la [fi]rma del presente acuerdo.
La Leda. Lasalle podrá retener en concepto de compensación por los gastos relacionados con su gestión como fiduciario la cantidad de Dos Mil Dólares ($2,000) de los intereses acumula-dos por el dinero depositado.” Informe del Comisionado Especial, pág. 4.
Como puede apreciarse, como parte de los acuerdos lle-gados entre las partes para transar el pleito se dispuso que la licenciada Lasalle entregaría el dinero del cual era cus-todia a la codemandada Shopping Center Group. En virtud de este acuerdo, el 14 de febrero de 1994, es decir, el mismo día en que las partes someten el acuerdo de transacción a la consideración del tribunal, el foro de instancia decretó el archivo y sobreseimiento con perjuicio de la reclamación.
De los autos del caso no surge si el tribunal de instancia expidió alguna orden a la licenciada Lasalle para dar cum-plimiento a lo dispuesto en el acuerdo de transacción. Sin embargo, el 14 de marzo de 1994, transcurrido un (1) mes desde que el foro de instancia emitiera la sentencia de ar-chivo con perjuicio, Shopping Center Group presentó una moción en el tribunal de instancia de Mayagüez en la que solicitó que ese foro ordenara la entrega inmediata del dinero, o que, en la alternativa, de no ser entregado, la sen-tencia fuera dejada sin efecto. Copia de esta moción fue remitida al licenciado Palou Bosch.
Sin embargo, el 3 de marzo de 1994, es decir, antes de la presentación de esta moción en el tribunal, el licenciado Palou Bosch, como abogado de Luis M. Carrillo Jr. & Aso-ciado, había presentado una demanda independiente por cobro de dinero en el Tribunal de Distrito, Sala de San Juan, en la cual Shopping Center Group, Inc. figuraba *722como demandado.(2) De este modo, el licenciado Palou Bosch figuraba como abogado de dos (2) clientes distintos en dos (2) procedimientos en los que Shopping Center Group figuraba como demandado, en uno de los cuales se había suscrito el acuerdo de transacción antes mencionado.
Así las cosas, el licenciado Palou Bosch, ahora como abo-gado de Carrasquillo Jr. & Asociado, solicitó una orden de embargo preventivo contra el dinero custodiado por la li-cenciada Lasalle y que formaba parte del acuerdo de tran-sacción en el pleito en el que representaba a Alvarez Tabio. El foro de instancia emitió la Orden y Mandamiento de Embargo solicitada, por lo que el 14 de marzo de 1994 se procedió a diligenciar el embargo de la suma de cuarenta y nueve mil novecientos ocho dólares con ochenta centavos ($49,908.80) del dinero en la cuenta custodiada por la li-cenciada Lasalle.
El 18 de marzo de 1994 la licenciada Lasalle procedió a cancelar el certificado de ahorro que servía de instrumento a la cuenta plica. A la fecha de la solicitud del embargo, la sentencia emitida en la que se adoptaba el acuerdo de transacción efectuado entre las partes en el primer caso había advenido final y firme.
Según surge de los autos, el licenciado Palou no notificó a la representación legal de Shopping Center Group sobre el embargo que estaba gestionando. Luego de realizado, sin embargo, Shopping Center Group acudió al tribunal de instancia de Mayagüez y solicitó la realización de una vista. Luego de ella, dicho foro dejó sin efecto la sentencia de archivo al amparo de la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, por entender que era imposible cumplir con la transacción convenida entre las partes de-bido a “las gestiones del Ledo. Palou”.(3)
*723Así las cosas, la Oficina del Procurador General formuló contra el licenciado Palou Bosch la querella que nos ocupa. Luego de concedérsele una prórroga, el licenciado Palou Bosch compareció ante nos. En esencia, alegó que las ges-tiones para poner en vigor el acuerdo de transacción y, por ende, para obtener el pago del dinero objeto de la transac-ción, le correspondía hacerlas a los abogados de Shopping Center Group. Asegura que lo que determinó que el dinero fuese objeto de embargo por un tercero fue “la falta de diligencia y prontitud para retirar el dinero depositado en la cuenta plica” (Contestación a querella, pág. 4) y el hecho de que la licenciada Lasalle no se opuso al embargo. Por úl-timo, destaca que su actuación descansó en un sano error de juicio al interpretar cuáles eran las obligaciones de las partes. Id., pág. 6.
HH UH
El Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone, en lo pertinente, que:
El abogado tiene para con su cliente un deber de lealtad completa. Este deber incluye la obligación de divulgar al cliente todas las circunstancias de sus relaciones con las partes y con terceras personas, y cualquier interés en la controversia que pudiera influir en el cliente al seleccionar su consejero.

No es propio de un profesional ... representar intereses encontrados. Dentro del significado de esta regla, un abogado representa intereses encontrados cuando, en beneficio de un cliente, es su deber abogar por aquello a que debe oponerse en cumplimiento de sus obligaciones para con otro cliente.

Un abogado no debe aceptar la representación de un cliente en asuntos que puedan afectar adversamente cualquier interés de otro cliente anterior .... (Enfasis suplido.)
Este canon está dirigido a evitar el conflicto que surge cuando los abogados representan intereses encontra-*724dos o incompatibles. In re Pizarro Santiago, 117 D.P.R. 197 (1986). Véase P.R. Fuels, Inc. v. Empire Gas Co., Inc., 133 D.P.R. 112 (1993). Presenta, esencialmente, tres (3) situa-ciones particulares que deben ser evitadas por los aboga-dos para no incurrir en la conducta proscrita: (1) represen-tar a un cliente cuando para beneficiarlo es preciso abogar por algo que el abogado debe oponerse al cumplir sus fun-ciones con otro cliente; (2) aceptar a un cliente para repre-sentarlo en asuntos que pueden afectar adversamente cualquier interés de un cliente anterior, y (3) representar a un cliente cuando su juicio profesional puede ser afectado por intereses personales. In re Toro Cubergé, 140 D.P.R. 523 (1996).
En cuanto a las primeras dos (2) situaciones presentadas, hemos señalado que “el abogado no sólo está impedido en general de representar intereses encontrados, sino que, además, se le prohíbe en específico divulgar secretos o confidencias de algún cliente suyo”. In re Toro Cubergé, supra, pág. 530. Véase, además, In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778 (1984). Así, la divulgación de información confidencial obtenida por el abogado como parte de su relación abogado-cliente constituye una violación particular del Canon 21 del Código de Etica Profesional, supra.
La tercera situación presentada, por su parte, pretende evitar que el abogado acepte la representación de un cliente cuando ello pudiera ser incompatible con algún interés personal. De este modo, se busca preservar una completa lealtad del abogado hacia su cliente, libre de ataduras personales. In re Toro Cubergé, supra.
Dentro de los parámetros del Canon 21 del Código de Etica Profesional, supra, cobra particular importancia el deber de los miembros de la profesión togada de evitar la apariencia de impropiedad en el desempeño de sus funciones profesionales. Canon 38 del Código de Etica *725Profesional, 4 L.P.R.A. Ap. IX. Hemos sido enfáticos al ex-presar que en situaciones en las que exista dudas sobre la existencia de un conflicto de intereses, o que incluso el con-flicto de intereses sea potencial, el abogado está obligado a renunciar a la representación legal del cliente afectado. In re Toro Cubergé, supra; In re Belén Trujillo, 126 D.P.R. 743 (1990); In re Carreras Rovira y Suárez Zayas, supra; Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1985); In re Valentín González, 115 D.P.R. 68 (1984). De este modo, se garantiza la más completa independencia de juicio por parte de los abogados al desempeñar sus funciones profe-sionales y se evita que se erosione la confianza pública en las instituciones de justicia.
Con lo anterior en mente, examinemos los hechos que motivaron la presente querella.
h-1 hH HH
En el caso de autos, el licenciado Palou Bosch, en repre-sentación de un cliente, llegó a un acuerdo de transacción con la parte demandada mediante el cual, el codemandado Shopping Center Group recibiría el dinero que custodiaba la licenciada Lasalle y que había sido objeto de una orden preventiva. Como consecuencia de este acuerdo de transac-ción, el foro de instancia ordenó el archivo del cáso con perjuicio.
Posteriormente, el licenciado Palou Bosch asumió la re-presentación legal de Carrasquillo Jr. & Asociado, en una acción contra Shopping Center Group. Como parte de los trámites en este nuevo pleito, el licenciado Palou Bosch solicitó una orden de embargo preventivo para embargar los cincuenta mil dólares ($50,000) que eran custodiados por la licenciada Lasalle y que habían sido objeto de la transacción en el otro pleito. Como consecuencia de la emi-sión de la orden de embargo gestionada por el licenciado Palou Bosch y del eventual embargo de los fondos, el foro *726de instancia decretó el relevo de la sentencia de archivo y ordenó la continuación de los procedimientos.
Al asumir la representación legal de Carrasquillo Jr. & Asociado contra Shopping Center Group, el licenciado Pa-lou Bosch sabía que, como abogado, tendría la obligación de tomar todas las medidas apropiadas para salvaguardar los intereses de ese nuevo cliente. Como parte de ese deber, y a la luz de los hechos del caso, el abogado sabía que, como hizo, debía tomar aquellas medidas provisionales necesa-rias para garantizar la ejecución de la sentencia que en su día pudiera emitir el foro de instancia.
Al determinar que procedía solicitar una orden preven-tiva de embargo, y dirigirla contra los fondos de la cuenta plica que había sido objeto de un acuerdo de transacción en un pleito anterior, el licenciado Palou debió examinar el posible perjuicio que ello podría ocasionarle a su previo cliente, toda vez que ese acuerdo había puesto fin al pleito anterior contra Shopping Center Group. El licenciado Pa-lou sabía que las medidas tomadas como parte de la trami-tación del nuevo pleito contra Shopping Center no podían perjudicar los intereses de su anterior cliente.
Como defensa del cargo imputado en su contra, Palou Bosch nos indica que la protección de los fondos adjudica-dos en el acuerdo de transacción le correspondía a la repre-sentación legal de Shopping Center Group. Sus fundamen-tos no nos convencen.
Si bien es cierto que la representación legal de Shopping Center Group tenía un deber de diligencia hacia su cliente, el licenciado Palou Bosch también tenía un deber de dili-gencia y fidelidad hacia su entonces cliente Alvarez Tabio. Ese deber de lealtad que consagra el Canon 21 del Código de Etica Profesional, supra, le impedía que realizara al-guna gestión al representar otro cliente que pudiera afec-tar a su representado en el primer pleito. Incluso, por im-perativo del Canon 38 del Código de Etica Profesional, supra, tenía el deber de omitir gestiones a favor de otro *727cliente que incluso pudiera originar una apariencia de im-propiedad al desempeñar sus funciones profesionales. En el caso de autos, las gestiones específicas que tomó el licen-ciado Lasalle tuvieron como consecuencia la reapertura de un pleito que su previo cliente estimaba finalizado.
IV
En el pasado hemos destacado que la violación del Canon 21 del Código de Etica Profesional, supra, conlleva la imposición de sanciones severas al abogado. In re Peña Clos, 135 D.P.R. 590 (1994). Sin embargo, hemos moderado las sanciones impuestas ante violaciones a este canon cuando los hechos configuran una situación novel que no había sido objeto de atención por este Foro, In re Toro Cubergé, supra; In re Orlando Roura, 119 D.P.R. 1 (1987); o cuando ha transcurrido mucho tiempo desde los hechos que originan la querella, In re Peña Clos, supra. Incluso, hemos limitado nuestra intervención disciplinaria a requerirle al abogado querellado que se abstenga de continuar con la representación de alguno de los clientes involucrados en el conflicto ético ante circunstancias en que en el conflicto no ha generado daños a las partes. In re Rojas Lugo, 114 D.P.R. 687 (1983).
En el presente caso, no podemos abstraemos del hecho de que la conducta del licenciado Palou Bosch ha tenido como consecuencia la reapertura del caso en el que repre-sentó a Alvarez Tabio. Ello, de por sí, representa molestias y gastos económicos para esa parte la cual como resultado de la conducta de su abogado tendrá que continuar con un pleito que estimaba finalizado. Asimismo, resulta claro que el licenciado Palou Bosch se valió del conocimiento de pri-mera mano que tenía en torno a la existencia de la cuenta plica. Ello ocurrió con el aparente desconocimiento de Alvarez Tabio, su primer cliente, lo que incluso podría estar *728reñido con el Canon 19 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. '
Por ello, procede que decretemos la suspensión del licen-ciado Palou Bosch del ejercicio de la abogacía por el tér-mino de un (1) mes a partir de la fecha de que ésta advenga final y firme, y ordenemos que devuelva a Alvarez Tabio los honorarios que recibió por la tramitación del caso cuya fi-nalidad por sentencia fue socavada con sus actuaciones. Apercibimos, además, al licenciado Palou Bosch de que en el futuro deberá ejercer mayor cautela al evaluar situacio-nes que podrían generar una situación conflictiva o que in-cluso pudieran generar una apariencia de impropiedad.

Se emitirá la correspondiente sentencia.

La Juez Asociada Señora Naveira de Rodón disintió sin opinión escrita. El Juez Presidente Señor Andréu García no interviene. El Juez Asociado Señor Negrón García se inhibió.

 Fernando Alvarez Tabio, et als. v. John Politis h/n/c Shopping Center Group, Inc., y otros, caso Civil Núm. CS-92-473.


 Luis M. Carrillo Jr. & Asociado v. Shopping Center Group, Inc., Caso Civil Núm. 94-2507.


 Esta actuación motivó la presentación de un recurso de certiorari ante nos, el cual fue declarado No Ha Lugar por esta Curia. En esa ocasión los Jueces Asociados Señores Rebollo López y Fuster Berlingeri, y la Juez Asociada Señora Naveira de *723Rodón hubiesen expedido el recurso por entender que no procedía el uso de la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, en ese contexto.